Citation Nr: 1004346	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-33 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial 
fibrillation.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
This matter was remanded in December 2008 for further 
development.  

The Veteran presented testimony at a Board hearing in 
September 2008.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The Board also remanded the issue of entitlement to service 
connection for a right elbow injury.  The RO issued a 
December 2009 rating decision in which it granted service 
connection for residuals of a right elbow injury.  The 
granting of service connection constitutes a full grant of 
the claim.  Consequently, the issue is not before the Board.

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.


FINDINGS OF FACT

1.  The Veteran's asthma was not noted upon his entrance to 
military service.

2.  The Veteran manifested asthma during service.

3.  The evidence does not clearly and unmistakably 
demonstrate that the Veteran's asthma did not increase in 
severity during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness applies, and is not 
rebutted, regarding the Veteran's asthma.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2009).

2.  Asthma was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

With regard to the asthma issue, VA has obtained service 
treatment records, assisted the appellant in obtaining 
evidence, afforded the Veteran physical examinations in 
February 2009, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Asthma
At the Veteran's September 2008 Board hearing, he admitted 
that he had childhood asthma; but that he was able to 
participate in usual childhood activities such as sports.  
The Veteran's claim is that his asthma became aggravated 
during service, as a result of being exposed to jet fuel.  
He stated that while in service, he reported his asthma to 
his doctor, who ordered him away from jet fuel because the 
chemicals in the fuel were extremely toxic.  He was 
therefore assigned to other duties.  Nonetheless, he states 
that he was continuously treated for asthma while in 
service.  

The service treatment records reflect that the Veteran's 
entrance examination yielded normal findings.  The Veteran 
also completed a Report of Medical History in which he 
denied having asthma.  The remainder of the service 
treatment records substantiates the Veteran's testimony that 
he was continuously diagnosed and treated for asthma.  A 
February 1975 treatment note advises the Veteran to stay 
away from jet fumes.  A February 1977 treatment report 
reflects that the Veteran had bronchial asthma, and was 
experiencing daily wheezing and tightness in his chest 
(despite using a medihaler and taking additional 
medication).  Nonetheless, the examiner found the asthma to 
be mild, with a moderate effect on pulmonary function tests 
(PFTs).  

The Veteran underwent a VA examination in February 2009.  
The examiner reviewed the claims file in conjunction with 
the examination.  The examiner noted that the Veteran has 
been diagnosed with asthma both in the military and 
following discharge.  He noted that the Veteran has had 
several abnormal PFTs documenting moderate obstructive 
asthma.  He diagnosed the Veteran with asthma and stated 
that it "is more likely than not the same condition, which 
he had in the military."  

The RO sought another medical opinion that would address the 
issue of whether the Veteran's pre-existing asthma was 
aggravated by service.  In July 2009, another examiner 
reviewed the Veteran's claims file and determined that she 
could not resolve the issue without resorting to mere 
speculation.  Her rationale was that there 
was no objective evidence regarding the severity of the 
asthma prior to service.  She noted that "As there are no 
pre-service PFTs available for direct comparison to post 
service PFTs, a statement regarding worsening asthma due to 
service cannot be made."  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- 
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 
1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on 
claims for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the Veteran is not entitled to service-
connected benefits. However, if the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; 
Wagner, 370 F. 3d at 1096.

The Board notes that in this case, the Veteran's entrance 
examination yielded normal findings.  Since no preexisting 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  In this case, there is clear and unmistakable 
evidence that the Veteran's asthma pre-existed service.  He 
has admitted at his Board hearing that he had asthma as a 
child; and the service treatment records note his childhood 
asthma on numerous occasions.  However, the decisive aspect 
of this case concerns whether any such pre-existing asthma 
was permanently aggravated during service beyond the natural 
progress of the pathology.  The presumption of soundness is 
not rebutted merely by the showing that the injury 
preexisted service.  As set forth in VAOPGCPREC 3-2003, the 
law does in fact require that in order to rebut the 
presumption of soundness, there must also be clear and 
unmistakable evidence that the disability was not aggravated 
during service.  In this case, the only competent medical 
examiner to address the issue stated that the question could 
not be resolved without resorting to speculation.  Thus the 
evidence does not clearly and unmistakably show that asthma 
was not permanently aggravated during service.

Although the evidence does not clearly show that the 
Veteran's asthma was aggravated during service, the Board is 
of the opinion that there is no clear and unmistakable 
evidence that the asthma was not aggravated during service.  
While the evidence may not thoroughly demonstrate in-service 
aggravation of the disorder, the Board is satisfied that the 
evidence does not provide a clear and unmistakable showing 
that the Veteran's preexisting asthma was not permanently 
worsened by service.  Thus, the presumption of sound 
condition on entering service has not been successfully 
rebutted.  The asthma diagnosed during service must 
therefore be viewed as having been incurred during service.


ORDER

Entitlement to service connection for asthma is warranted.  
To this extent, the appeal is granted. 


REMAND

Unfortunately, the issue of service connection for 
paroxysmal atrial fibrillation is not yet ready for 
appellate review.  At the September 2008 Board hearing, the 
Veteran testified that he had received treatment for heart 
problems from a Dr. Wolford at Southern Heart in the 
Jacksonville area.  It does not appear that the Veteran has 
submitted any pertinent records.  This is significant 
because the February 2009 VA examiner indicated that he was 
unable to offer an opinion as to the possible connection 
between the Veteran's atrial fibrillation and his recent 
coronary artery disease because no records showing treatment 
for coronary artery disease were available for review.  It 
is also unclear from the February 2009 examination report 
whether a current medical diagnosis of paroxysmal atrial 
fibrillation was even made.  The Board notes that no 
diagnostic tests or studies were conducted in connection 
with the examination.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate 
action to obtain all records showing 
treatment for heart disorders from Dr. 
Wolford at Southern Heart in the 
Jacksonville area.  If such records 
cannot be obtained, the Veteran should 
be informed and advised to obtain the 
records himself.  

2.  Regardless of whether or not the 
above records are obtained, the Veteran 
should be scheduled for an appropriate 
VA heart examination to ascertain if the 
Veteran suffers from paroxysmal atrial 
fibrillation and, if so, whether it is 
related to service or to any other heart 
disease, including coronary artery 
disease.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Consideration 
should be given to any pertinent 
diagnostic tests (i.e. 
electrocardiogram, etc.) necessary to 
determine if a current diagnosis of 
paroxysmal atrial fibrillation is 
warranted.  

If a diagnosis of paroxysmal atrial 
fibrillation is made, then the examiner 
should offer an opinion as to whether 
such disorder is related to service.  

If it is determined that the Veteran 
does currently have paroxysmal atrial 
fibrillation and if it is determined 
that such disorder is related to 
service, then the examiner should also 
offer an opinion as to whether any other 
current heart disorder/disease (i.e. 
coronary artery disease) is proximately 
due to or aggravated by the paroxysmal 
atrial fibrillation.  

3.  After completion of the above, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should therefore 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


